FILED
                             NOT FOR PUBLICATION                            NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RONALD L. VERTIN,                                No. 12-15026

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01167-GMS

  v.
                                                 MEMORANDUM *
TERRY L. GODDARD, Former Attorney
General of the State of Arizona; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Ronald L. Vertin appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging various constitutional violations in

connection with the civil forfeiture of his property. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion the district court’s dismissal

for failure to comply with a court order. Pagtalunan v. Galaza, 291 F.3d 639, 640

(9th Cir. 2002). We reverse and remand.

      The district court issued an order to show cause (“OSC”) as to why Vertin’s

action should not be dismissed for failure to serve defendants in a timely manner.

Before the OSC deadline, Vertin filed service documents that he apparently

thought constituted a sufficient response. However, the district court dismissed for

failure to comply with the OSC without analysis, further opportunity to respond, or

exploration of less harsh alternatives. Under these circumstances, we conclude that

dismissal was an abuse of discretion. See id. at 642-43 & n.4 (listing factors to

consider before dismissing for failure to comply with a court order and explaining

that less drastic alternatives must be pursued after disobedience); Oliva v. Sullivan,

958 F.2d 272, 273 (9th Cir. 1992) (“Because dismissal is a harsh penalty, it should

be imposed as a sanction only in extreme circumstances.”). Accordingly, we

reverse and remand for further proceedings consistent with our disposition.

      REVERSED and REMANDED.




                                           2                                    12-15026